ICJ_153_AccessPacificOcean_BOL_CHL_2016-09-21_ORD_01_NA_00_EN.txt.                          COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                   OBLIGATION DE NÉGOCIER UN ACCÈS
                         À L’OCÉAN PACIFIQUE
                               (BOLIVIE c. CHILI)


                       ORDONNANCE DU 21 SEPTEMBRE 2016




                                2016
                         INTERNATIONAL COURT OF JUSTICE


                           REPORTS OF JUDGMENTS,
                        ADVISORY OPINIONS AND ORDERS


                   OBLIGATION TO NEGOTIATE ACCESS
                        TO THE PACIFIC OCEAN
                               (BOLIVIA v. CHILE)


                          ORDER OF 21 SEPTEMBER 2016




4 CIJ1102.indb 1                                          10/02/17 09:59

                                            Mode officiel de citation :
                               Obligation de négocier un accès à l’océan Pacifique
                              (Bolivie c. Chili), ordonnance du 21 septembre 2016,
                                           C.I.J. Recueil 2016, p. 252




                                               Official citation :
                              Obligation to Negotiate Access to the Pacific Ocean
                               (Bolivia v. Chile), Order of 21 September 2016,
                                          I.C.J. Reports 2016, p. 252




                                                                               1102
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157297-1




4 CIJ1102.indb 2                                                                      10/02/17 09:59

                                                21 SEPTEMBRE 2016

                                                  ORDONNANCE




                   OBLIGATION DE NÉGOCIER UN ACCÈS
                         À L’OCÉAN PACIFIQUE
                           (BOLIVIE c. CHILI)




                   OBLIGATION TO NEGOTIATE ACCESS
                        TO THE PACIFIC OCEAN
                           (BOLIVIA v. CHILE)




                                                21 SEPTEMBER 2016

                                                     ORDER




4 CIJ1102.indb 3                                                    10/02/17 09:59

                                                                                         252




                                 INTERNATIONAL COURT OF JUSTICE

                                                  YEAR 2016                                         2016
                                                                                                21 September
                                               21 September 2016                                General List
                                                                                                   No. 153

                         OBLIGATION TO NEGOTIATE ACCESS
                              TO THE PACIFIC OCEAN
                                             (BOLIVIA v. CHILE)




                                                    ORDER


                    Present: 
                             President Abraham; Vice‑President Yusuf; Judges Owada,
                             Tomka, Bennouna, Cançado Trindade, Greenwood, Xue,
                             Donoghue, Gaja, Sebutinde, Bhandari, Robinson,
                             Gevorgian; Registrar Couvreur.



                      The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
                       Having regard to the Order dated 24 September 2015, whereby the
                    Court fixed 25 July 2016 as the time‑limit for the filing of the Counter‑
                    Memorial of the Republic of Chile,
                       Having regard to the Counter-­Memorial duly filed by the Republic of
                    Chile within that time‑limit;
                       Whereas, at a meeting held by the President of the Court with the
                    Agents of the Parties on 13 September 2016, the Agent of Bolivia
                    requested the Court to authorize the filing of a Reply by the Applicant
                    and a Rejoinder by the Respondent; and whereas the Agent of Bolivia
                    requested a period of a minimum of six months, from the date of the
                    Court’s Order, for the preparation of the Reply; whereas at the same

                                                                                           4




4 CIJ1102.indb 27                                                                                     10/02/17 09:59

                               obligation to negotiate access (order 21 IX 16)              253

                    meeting the Agent of Chile stated that his Government had no objection
                    to the request by Bolivia for a second round of written pleadings; and
                    whereas the Agent of Chile expressed the view that the Parties should
                    each have a period of six months for the preparation of their respective
                    pleading;
                      Taking account of the agreement of the Parties,
                      Authorizes the submission of a Reply by Bolivia and a Rejoinder by
                    Chile;
                      Fixes the following time‑limits for the filing of those pleadings:

                      21 March 2017 for the Reply of the Plurinational State of Bolivia; and
                      21 September 2017 for the Rejoinder of the Republic of Chile;
                      Reserves the subsequent procedure for further decision.

                      Done in French and in English, the French text being authoritative, at
                    the Peace Palace, The Hague, this twenty‑first day of September,
                    two thousand and sixteen, in three copies, one of which will be placed in
                    the archives of the Court and the others transmitted to the Government
                    of the Plurinational State of Bolivia and the Government of the Republic
                    of Chile, respectively.

                                                                (Signed) Ronny Abraham,
                                                                            President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                                                                                              5




4 CIJ1102.indb 29                                                                                 10/02/17 09:59

